Title: From John Adams Smith to John Quincy Adams, 24 January 1819
From: Smith, John Adams
To: Adams, John Quincy


				No 38.
					Dear Sir.
					London 24 Jan. 1819.
				
				On the 14th instant the day of the meeting of Parliament we dined with the Chancellor of the Exchequer. Mr Vansittart has been exceedingly attentive and civil to us, and has manifested so far as these civilities extend what may be deemed perhaps marked attention to the American Legation. On my right hand sat Mr Hammond, former Minister to the U.S. a much younger man than I could have expected to have seen. He said not a great deal about America, he observed that Mr Bagot was soon to return on account of his health, and that so soon as the next spring, last year about this time, I heard something of this, in so direct a way that I could not but recollect it; Mr Bagot’s health probably will not allow him to return again to his station at Washington, this may lead to what he may be disposed to consider an advancement from being a Minister to a Republic—Mr David Erskine whom we have met since, speaking to Mr R & me upon this subject observed, that Mr Bagot was coming home, & he added that They did not like to leave their Ministers long among us lest they should get too fond of us. with how much sincerity this was said, you who are better acquainted with Mr Erskine than I am, can better estimate—Mr Hammond did not fail to lavish to a few epithets upon Mr Cobbett, adding that he would never return to this country for in addition to the £3.000 he owes Sir F Burdett, that he was indebted to this government three or four thousand pounds stamps for his political Register—he did not add however as Mr Thornton did speaking of Mr  Cobbett to one of my acquaintance, that he “Cobbett was a most ungrateful scoundrel for he had himself paid Cobbett in the United States for his writings against the American government”—On my left hand sat Count de Cazes Secretary with the Marquis D’Osmond, whom I learned was about to leave London & be succeeded the papers since mention by the Marquis de Latour Maubourg.There is also I am told no distant probability of Mr De Neuville’s being succeeded at Washington by not an Ultra—Count Caraman said I to Mr De Cazes will hardly ever go out to America  again; I should not be surprised said Mr De Cazes if Count Caraman should be sent as Minister to the U.S. at some future period—I expected this answer to my observation, but it was rather a Yankee way of getting at it perhaps you may say—I did not infer however that Count Caraman was to succeed Mr De Neuville but I should not be surprised if it were intended—There has been scarcely a pistol flashed since the great gun from Washington to Madrid—and now forsooth they say “It is a very difficult subject and they don’t quite understand it.” I must confess I feel no apprehensions for the course the Earl of Liverpool may take upon this subject in making to tranquilize the minds of their Lordships, the promised “fullest  explanations”Mr Fearon & Bristed works are in great vogue among the Upper circles, the “lower orders” wont believe their slanders—Mr Fearon saw but three beggars in the United States, one of them accosted him in the Hall at Congress—If the condition of the people is any thing in the estimate of an inquiring traveller, that fact of itself speaks volumes—In England! there are beggars! whose character! condition! and situation! Mr Fearon although in his own country, and he is a very observant man! I dare to say Knows nothing—The attendants upon her late majesty!, of charitable memory!, her majestys servants!, during her life time! & since her death!—I well remember it time & again to have been the organ of administering to their humble importunities, there is no putting them off with shillings or sixpences they are Royal! and must have guineas, when they call to present their humble duty and bring up their books that you may record for posterity to judge of it, tho munificence extended to them—The House servants! of The Right Honorable The Earl of Liverpool!, the Prime Minister of the King of England, this great noblemans waiters!It stands recorded that a foreign Minister has been solicited for money! in the entry of His Majesty’s principal Secretary of State for Foreign affairs upon his first visit to the noble Lords mansion, on his arrival in England—say not a syllable of this nor would I; Are these the customs of Palaces? in what class of Royal personages, are not these distinguishing traits to be found?—This is what may be said to Mr Fearon, as to there being no beggars in Republican America—Another year of restriction of Cash payments for the Bank, more horrid murders for these public associations against the rights of man, & the propping up of factitious dignity to the utter disgrace of the Licensed orders, to starve & manacle His Majesty The People.
				
					
				
				
			